over the probate estate. Cf. NRS 136.010(1) (providing that a will may be
                proved "in the county where the decedent was a resident at the time of
                death"). In particular, there was evidence from which the district court
                could have reasonably found that the decedent had been living in Nevada
                for eight months before his death, with the intent to remain indefinitely.
                See NRS 10.155 (defining legal residence as "that place where the person
                has been physically present within the State or county, as the case may
                be, during all of the period for which residence is claimed by the person");
                see also Vaile v. Eighth Judicial Dist. Court, 118 Nev. 262, 269, 44 P.3d
                506, 511 (2002) (explaining that residency requires an intent to reside in
                Nevada for an indefinite period of time and physical presence in the state).
                Thus, the district court did not abuse its discretion by denying appellant's
                NRCP 60(b) motion on the grounds that jurisdiction was proper and no
                fraud had occurred.'
                              Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                    J.
                                         Hardesty


                                                                                       J.
                Parraguirre



                       "In light of this conclusion, we need not address the district court's
                additional grounds for denying the motion, although we note that
                appellant largely failed to address the remaining portions of the district
                court's order.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc:   Ninth Judicial District Court Dept. 1
                      Nicholas F. Frey, Settlement Judge
                      John C. Smith
                      Rowe Hales Yturbide
                      Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A


                                         EirM2EIERMENNEZEN    ISM